Citation Nr: 1118909	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-47 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1971 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO in White River Junction, Vermont, inter alia, denied service connection for hearing loss and hypertension.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Manchester, New Hampshire, which has certified the appeal to the Board.  

In March 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  
 
For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The report of an August 2007 VA audiological evaluation indicates that audiometric testing showed that the Veteran did not have bilateral hearing loss in either ear to an extent recognized as a disability for VA purposes.  This lack of a current hearing loss disability for VA purposes was the basis of the October 2007 denial of the Veteran's claim for service connection for hearing loss.

However, in his December 2009 substantive appeal, the Veteran asserted that his hearing loss had become more severe.  Moreover, the Board notes that the Veteran's service personnel records indicate that his duties were as a fuel specialist on Air Force bases, and that he was likely exposed to loud noise in service.  In this regard, the Board notes that, in granting service connection for tinnitus in a November 2009 rating decision, the RO conceded military noise exposure due to the Veteran's duties as a fuel specialist.  

Under these circumstances, the Board finds that further development of the claim is needed to ascertain whether the Veteran now has hearing loss in either or both ears to an extent recognized as a disability that may be related to the Veteran's conceded in-service noise exposure.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  The Board notes that, during the March 2010 Board hearing, the Veteran indicated that he would be willing to report to another VA examination in connection with his hearing loss claim.

Regarding the Veteran's claim for hypertension, to include as secondary to type II diabetes mellitus, the Board notes that, in the October 2007 rating decision, the Veteran was granted service-connection for type II diabetes mellitus, effective August 11, 2006, which is the date of the Veteran's claim for service connection for hypertension.  The report of an August 2007 VA examination indicates a notation by the examiner that the Veteran presented for evaluation of type II diabetes and for hypertension as secondary to diabetes, and that the examiner was asked to evaluate the Veteran's diabetes and any related complication.  After reviewing the claims file and examining the Veteran, the VA examiner gave a diagnosis of type II diabetes with no diabetic retinopathy, no nephropathy, no neuropathy, and no bowel or bladder impairment, and a diagnosis of hypertension with good control.  The examiner did not provide any opinion or discussion whatsoever as to whether the hypertension was caused or aggravated by the type II diabetes mellitus.  The record includes no further opinion addressing the medical relationship, if any, between any current hypertension, and the Veteran's type II diabetes mellitus.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the record still does not include an adequate medical opinion that address whether hypertension was caused or is aggravated by the Veteran's service-connected type II diabetes mellitus, the Board finds that further medical development of the claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See McLendon, 20 Vet. App. at 79.  The Board further notes that, during the March 2010 Board hearing, the Veteran indicated that he would be willing to report to another VA examination in connection with his hypertension claim, as well.

Accordingly, the RO should arrange for the Veteran to undergo VA audiological evaluation (by an audiologist), as well as VA examination in connection with his claim for service connection for hypertension (by an appropriate physician), at a VA facility-preferably, the VA Medical Center (VAMC) in White River Junction, Vermont (as requested by the Veteran during his Board hearing).   The Veteran is hereby advised that failure to report to the scheduled evaluation and/or examination,  may result in denial of the claim(s) (as the original claim(s) for service connection will be adjudicated on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled evaluation and/or examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

While the matters are on remand, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA audiological evaluation, by an audiologist, at a VA medical facility-preferably, the White River Junction VAMC, as requested.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to evaluate the Veteran, and the report of evaluation should include discussion of the Veteran's documented medical history and assertions.  Audiometry and speech discrimination testing should be accomplished (with all results made available to the audiologist prior to the completion of his or her report).

Based on the results of audiometric testing, the audiologist should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  

Then, if any hearing loss disability is diagnosed, also with respect to each ear, the audiologist should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service-in particular, conceded in-service noise exposure as a fuel specialist on Air Force bases.

The audiologist should set forth all testing results, along with complete rationale for the conclusion reached, in a printed (typewritten) report.

3.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination in connection with his hypertension claim, by an appropriate physician, at a VA medical facility-preferably, the White River Junction VAMC, as requested.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has current hypertension, or has had diagnosed hypertension at any time since August 11, 2006.  Then, with respect to any such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected type II diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled evaluation and/or examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


